Citation Nr: 1014114	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
digestive disorder, to include diverticulitis, 
gastroesophageal reflux disease, duodonitis, and antral 
gastritis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee 
disorder, claimed as right knee instability with calcium 
build-up and right knee gait.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted an increased rating for 
lumbosacral strain, denied service connection for a right 
knee disorder, and denied reopening of the claims for 
entitlement to service connection for PTSD and for a 
digestive disorder.  The Veteran appealed the denials of 
service connection for a right knee disorder, as well as the 
applications to reopen the claims for entitlement to service 
connection for PTSD and for a digestive disorder.

The issues of entitlement to service connection for a 
digestive disorder on the merits and whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for digestive problems to include 
diverticulitis was denied in an unappealed January 2004 
rating decision.

2.  The evidence received since the January 2004 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  The Veteran's current right knee disorder was not present 
in service and is not etiologically related to his active 
military service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service 
connection for digestive disorder to include diverticulitis 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for digestive 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Right knee disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (ie., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted to 
reopen the service connection claim for digestive disorder, 
no further discussion of VCAA compliance is needed with 
respect to such claim to reopen.

With respect to the claim for entitlement to service 
connection for a right knee disorder, in letters dated in 
September 2005 and June 2006, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The June 
2006 letter advised the Veteran of the type of evidence 
needed to establish a disability rating and an effective 
date.  

Because the notice pursuant to Dingess, supra, came prior to 
the initial adjudication of the claim in October 2006, the 
timing of the notice complied with the requirement that the 
notice must precede the adjudication.  Thus, the Board 
concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA 
treatment records and examination reports, and private 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that in determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996) (emphasis added).

Governing Laws and Regulations for Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

	I.  Claim to Reopen

Service connection for digestive problems, to include 
diverticulitis, was originally denied in a January 2004 
rating decision.  The Veteran received notice of this 
decision by letter dated in January 2004.  The Veteran did 
not appeal this decision; therefore, it became final.  
38 C.F.R. § 20.1103.

The evidence of record at the time of the January 2004 rating 
decision included the service treatment records, service 
personnel records, VA treatment records and private treatment 
records.  The service treatment records revealed that in 
September 1991, the Veteran was seen for complaints of 
stomach cramps, headache, nausea and diarrhea, as well as 
dizziness.  The impression was viral gastroenteritis.  The 
service treatment records also show that the Veteran was seen 
for abdominal pain and vomiting in April 1992.  No diagnosis 
was rendered, but the Veteran was instructed to return as 
needed.  In September 1992 the Veteran was seen for 
complaints of heartburn and acid indigestion.  The Veteran 
stated that he had discomfort and nausea despite use of 
Pepto-Bismol.  Examination revealed no swelling of lymph 
nodes.  There was no diagnosis but the Veteran was given 
Maalox and was told to return if the symptoms persisted.  The 
separation examination revealed no digestive problems.  The 
Veteran denied stomach, liver, or intestinal trouble, as well 
as frequent indigestion, on his separation report of medical 
history in August 1992.  

The post-service medical evidence contains a November 1991 VA 
treatment record which shows that the Veteran had no 
complaints of abdominal pain, constipation, diarrhea, or 
vomiting.  It was noted that he had no history of jaundice, 
hematemesis, melena, or bright red blood per rectum.  A 
November 1991 VA examination report indicates normal bowel 
sounds and no organomegaly.  A December 1992 private 
treatment record shows that the Veteran underwent an upper 
gastrointestinal (GI) series.  The testing revealed 
gastroesophageal reflux, duodinitis, antral gastritis, and 
gastritis.  He was also diagnosed with a hiatal hernia.  He 
was prescribed Tagamet and other medications.  The RO denied 
the claim on the basis that there was no evidence of a 
digestive problem during service and no evidence that any 
current digestive disorder was etiologically related to 
military service.

In May 2005 the Veteran filed a claim to reopen his 
application for service connection for a digestive disorder, 
to include diverticulitis.  In the October 2006 rating 
decision on appeal, the RO denied reopening the Veteran's 
claim on the basis that the newly submitted evidence was not 
new and material.

The subsequently received evidence includes a December 2002 
VA treatment record which notes no weight change, no fatigue 
or chills, and night sweats.  No digestive disorder was 
diagnosed.  An April 2005 VA psychiatric note indicates that 
the Veteran's Axis III diagnoses are diabetes mellitus, 
hypertension, hyperlipidemia, chronic back pain, obesity, and 
anemia.  

The subsequently received evidence also includes a November 
1992 private treatment record which contains a diagnosis of 
reflux esophagitis and a February 2002 treatment record which 
notes a diagnosis of diverticulitis.  A February 2002 private 
computed tomography (CT) scan of the abdomen reflects a 
differential diagnosis of diverticulitis or colonic 
carcinoma.  Follow-up was recommended, including colonoscopy 
if indicated.  

Additionally, the subsequently received evidence includes a 
private treatment record from Meridial Medical Group, which 
is dated in October 2001.  The medical record notes that the 
Veteran stated that about one week earlier he had lower 
abdomen pain.  Left worse than right.  He was mildly 
constipated and took a laxative.  There was no fever, chills, 
vomiting, or nausea.  He indicated that he had had a similar 
episode about five years earlier which resolved in three to 
five days.  He was noted to continue working.  The 
examination revealed that the Veteran was in no acute 
distress, and he had left lower quadrant tenderness without 
rebound or guarding.  There was no hernia.  The diagnosis was 
probable diverticulitis.  

The Board notes that the subsequently received evidence also 
includes the Veteran's statements which allege that his 
digestive disorder is the result of undiagnosed Persian Gulf 
War illness.  Moreover, the subsequently received evidence 
includes multiple statements from the Veteran contending that 
he had diverticulitis before November 1992, and that he has 
had it continuously since then.  

With respect to whether new and material evidence has been 
received to reopen the claim, the above-described evidence is 
new in that it had not been previously considered, and it is 
material because it raises a reasonable possibility of 
substantiating the claim because it reflects the Veteran's 
credible statements that he has had the same continuous 
ongoing digestive problems in service and ever since service.  
As noted earlier, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when 1) a 
layperson is competent to identify the medical condition; 2) 
the layperson is reporting a contemporaneous medical 
diagnosis; or 3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
Davidson, it was determined that lay evidence is sufficient 
to identify a medical diagnosis only in those cases where the 
lay person is competent and does not otherwise require 
specialized medical training and expertise to do so.  In this 
case, the Veteran is competent to describe his ongoing 
digestive symptoms since service.  In addition, the Veteran's 
lay description of digestive symptoms is supported by a later 
diagnosis of reflux esophagitis, gastroesophageal reflux, 
duodinitis, antral gastritis, and gastritis, by a medical 
profession just a month after discharge from service.

In sum, the Board finds that the subsequently received 
evidence is sufficient to reopen the claim for entitlement to 
service connection for a digestive disorder.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).





	II.  Service Connection for a Right Knee Disorder

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for a right knee disorder because it was incurred during 
service.  Specifically, in his VA Form 9 dated in July 2008, 
the Veteran indicated that he was treated for right knee 
problems at Camp Long in Korea from 1989 to 1990 and again at 
Fort Stewart, Georgia from 1990 to 1992.  

A review of the service treatment records reflects that in 
Fort Stewart in June and July 1992 the Veteran was seen for a 
pulled right hamstring while running.  There are other 
service treatment records indicating treatment for ankle 
problems, but there is no record of any complaints or 
findings with respect to the right knee.  The separation 
examination reflects that the Veteran pulled a muscle in the 
right leg and that he sprained his ankle several times, but 
is silent with respect to the right knee.  Additionally, the 
Veteran denied trick or locked knee on his August 1992 report 
of medical history for separation purposes.

The post-service medical evidence first documents complaints 
about the right knee in May 2006, which is over ten years 
after the Veteran was discharged from active service.  The VA 
medical records from May 2006 indicate that the Veteran 
described having discomfort in the right knee for 
approximately one month.  X-ray studies were taken.  The 
diagnosis was unknown inflammatory condition of the right 
knee, improved.  It was noted that the Veteran was overweight 
and that his weight may have something to do with this.

The Board has determined that service connection for a right 
knee disorder is not warranted because there is no evidence 
of any right knee complaints or findings during service or at 
separation from service.  The first evidence of any right 
knee condition is from 2006, which is well over 10 years 
after the Veteran was discharged from service, and the only 
opinion evidence on point seems to indicate that the 
Veteran's weight is a factor in the cause of right knee 
problem.  

In essence, the evidence linking a right knee disability to 
service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced right knee symptoms since military service, the 
evidence fails to support his recollections.  As noted above, 
service treatment records make no mention of a right knee 
injury or condition.  Further, no right knee abnormalities 
were evident when he was examined for service separation.  A 
right knee disorder was initially documented over a decade 
after his service separation (no right knee condition was 
noted just years after service in the medical records from 
that time period), and no opinion linking any right knee 
condition to military service has been presented.  Therefore, 
the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309.  Further, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms after service is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that a VA examination or opinion is necessary 
if the evidence of record (a) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the veteran's service or other service-
connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a right 
knee disorder, and there is absolutely no post-service 
medical evidence which suggests that the currently diagnosed 
right knee disorder is in any way related to the Veteran's 
military service.  Instead, as noted above, the evidence 
suggests that the right knee problem is related to the 
Veteran's weight.  Therefore, no VA examination is warranted.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for a digestive disorder is granted.

Service connection for a right knee disorder is denied.




REMAND

Although the Board has determined that reopening of the claim 
for entitlement to service connection for a digestive 
disorder is warranted, additional development must be 
completed before the claim can be adjudicated on the merits.  

The Board notes that the Veteran has alleged that the 
digestive symptoms which were present and documented during 
service have been ongoing continuously since service.  In 
this regard, the record reflects that the Veteran was 
diagnosed with reflux esophagitis in November 1992, just one 
month after the Veteran was discharged from service.  
Additionally, private treatment records dated in December 
1992 show that the Veteran was diagnosed with 
gastroesophageal reflux, duodinitis, antral gastritis, and 
gastritis.  There are additional post-service medical records 
which note a diagnosis of diverticulitis.

The Board notes that the Veteran has never undergone a VA 
examination for the purpose of determining the nature and 
etiology of his current digestive problems.  Because the 
medical and lay evidence confirms that he had digestive 
problems during service and immediately after service, and he 
is competent to report ongoing continuous digestive symptoms 
since service, the Board is of the opinion that a VA 
examination is required in this case.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With respect to the Veteran's application to reopen his 
previously denied claim for entitlement to service connection 
for PTSD, the Board notes that the claim was denied in the 
October 2006 rating decision on appeal.  In October 2006, the 
Veteran filed a timely notice of disagreement with respect to 
this claim.  Thereafter, the RO issued another rating 
decision in January 2009, which reopened the claim but denied 
it on the merits.  No statement of the case was ever issued 
and the record reflects that the RO determined that the 
Veteran withdrew his claim to reopen his previously denied 
claim for entitlement to service connection for PTSD.  

However, the record also clearly shows that the Veteran does 
not understand why his PTSD claim was dropped, as he filed a 
timely notice of disagreement with the October 2006 rating 
decision.  Despite the fact that the RO issued a subsequent 
January 2009 rating decision, also requesting the Veteran to 
file a NOD should he disagree with the decision, the fact 
remains that the Veteran filed a valid NOD with respect to 
the October 2006 rating decision.  

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up to date VA 
treatment records from all applicable VA 
facilities at which the Veteran is/has 
been treated for his digestive disorder.

2.  Thereafter, schedule the Veteran for a 
VA digestive examination, by an appropriate 
specialist, to determine the nature and 
etiology of any currently present digestive 
disorder.  The claims folder, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present digestive disability as to whether 
it is at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  Attention is directed to the 
September 1991, April 1992, and September 
1992 service treatment records, as well as 
the November 1992 and December 1992 post-
service treatment records.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim for entitlement to service 
connection for a digestive disorder.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond before 
returning the claims file to the Board for 
further appellate consideration of the 
claim.

4.  In addition, the RO should issue a 
statement of the case on the issue of 
entitlement to service connection for PTSD.  
The Veteran should be apprised of his right 
to submit a substantive appeal and to have 
his claim reviewed by the Board.  The RO 
should allow the Veteran and his 
representative the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


